Hathaway, J.
— The bill of exceptions, taken at the trial of the defendant on another indictment, was improperly admitted in evidence.
It was not admissible to contradict Baker, for the case finds that he neither wrote or signed it. No part of it was admissible, for that purpose, in any event, except the report of the testimony of Abbot and Soule, concerning whicli Baker testified.
Upon well established legal principles, the whole bill was inadmissible. It was the report of a criminal trial of the defendant, by which report, it appears, that he was found guilty. Its tendency must have been prejudicial to him with the jury. Exceptions sustained and

a new trial granted.

Shepley, C. J., and Wells, J., concurred.